Title: From Abigail Smith Adams to François Adriaan Van der Kemp, 3 February 1814
From: Adams, Abigail Smith
To: Van der Kemp, François Adriaan



Dear Sir,
Quincy, 3 February, 1814.

Ever since your letter to the President, of December last, I have had a great inclination to address a letter to Mr. Vanderkemp; and, being now confined to my chamber, by an attack of the rheumatism, I find a leisure hour to address my friend in his solitude.
And in the first place, to put him perfectly at his ease, I assure him that I make not any pretensions to the character of a learned lady, and therefore, according to his creed, I  am entitled to his benevolence. I can say, with Gays hermit,
“The little knowledge I have gained,
Is all from simple nature drained.”
I agree with Mr. Vanderkemp, that, in declaring his opinion, he has expressed that of most gentlemen, the true cause of which I shall trace no farther than that they consider a companion more desirable than a rival. In reading the life of Madame de Staël, I learn that it was her superior talents and learning, perhaps too ostentatiously displayed, which produced that coldness, estrangement, and unhappiness, which marred all her pleasure with the Baron de Staël, soured every domestic enjoyment, and was the occasion of that sarcastic question to her by the Emperor Bonaparte. Upon some occasion, she had solicited an interview with him, and recommended to him some measure for him to pursue. He heard her, but made her no other reply than this: “Madam, who educates your children?”
I like your portrait of female excellence. Solomon has also drawn one in the character of a virtuous woman; but, if a sound understanding had not been united with virtuous habits and principles, is it probable that he would have represented the heart of her husband as safely trusting in her? or that he would have derived so much lustre from her character, as to be known in the gates, when he sat with the elders of the land? It is very certain, that a well-informed woman, conscious of her nature and dignity, is more capable of performing the relative duties of life, and of engaging and retaining the affections of a man of understanding, than one whose intellectual endowments rise not above the common level.
There are so few women who may be really called learned, that I do not wonder they are considered as black swans. It requires such talents and such devotion of time and study, as to exclude the performance of most of the domestic cares and duties which exclusively fall to the lot of most females in this country. I believe nature has assigned to each sex its particular duties and sphere of action, and to act well your part, “there all the honor lies.”
Have you seen John Randolph’s letter, and Mr. Lloyd’s reply?
Present me in friendly terms to Mrs. Vanderkemp. Tell her, I wish we were neighbours. I should then have a pleasure which our residence in the country deprives us of, that of the society and converse of a gentleman of taste, science, and extensive information; and, although much of his learning might be above my comprehension, his benevolence, politeness, and urbanity would render it grateful, and be in union with the good-will and friendship entertained for him by 
Abigail Adams.